Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156507(51)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  MARC McCRUMB,                                                                                           Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 156507
  v                                                                 COA: 333357
                                                                    Ingham CC: 13-001298-CL
  JAMES McALOON-LAMPMAN and
  ANNE BURNS,
           Defendants-Appellees,
  and
  INGHAM COUNTY BOARD OF
  COMMISSIONERS.
  _______________________________________/

        On order of the Chief Justice, the motion of defendants-appellees to file a late
  answer is GRANTED. The answer submitted on October 25, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 27, 2017
                                                                               Clerk